           Case 1:19-cv-08121-RWL Document 39 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                    6/17/2020
HUMBERTO HERNANDEZ, et al.,                                    :
                                                               :      19 Civ. 08121 (RWL)
                                    Plaintiffs,                :
                                                               :         ORDER
                  - against -                                  :   APPROVING SETTLEMENT
                                                               :
120 EAST 56TH STREET REST. CORP.                               :
d/b/a MONTEBELLO RISTORANTE                                    :
ITALIANO, et al.,                                              :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This case is an action for damages under the Fair Labor Standards Act, 29 U.S.C.

§ 201 et seq. (“FLSA”) and the New York Labor Law. Before the Court is the parties’ joint

letter request that the Court approve their settlement agreement, a fully executed copy of

which was submitted on June 17, 2020. A federal court is obligated to determine whether

settlement of an FLSA case under the court’s consideration is fair and reasonable and

the subject of an arm’s length negotiation, not an employer’s overreaching. See Cheeks

v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        The Court assisted in mediating the settlement of this action and has carefully

reviewed the Settlement Agreement as well as the parties’ letter. The Court has taken

into account, without limitation, prior proceedings in this action; the attendant risks,

burdens, and costs associated with continuing the action; the range of possible recovery;

whether the Settlement Agreement is the product of arm’s length bargaining between

experienced counsel or parties; the amount of attorney’s fees; and the possibility of fraud

or collusion.       Among other attributes of the Settlement Agreement, there are no



                                                        1
          Case 1:19-cv-08121-RWL Document 39 Filed 06/17/20 Page 2 of 2



confidentiality restrictions, and the attorneys’ fees are within a fair, reasonable, and

acceptable range. There is a mutual general release with appropriate carve-outs and

which is fair in the context of this case. Considering all the circumstances, the Court finds

that the Settlement Agreement is fair and reasonable and hereby approved.

         The Clerk of Court is respectfully requested to terminate all motions and deadlines,

and close this case.

                                           SO ORDERED.



                                           _________________________________
                                           ROBERT W. LEHRBURGER
                                           UNITED STATES MAGISTRATE JUDGE

Dated:         June 17, 2020
               New York, New York

Copies transmitted to all counsel of record.




                                               2
